                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

WILLIAM AUSTIN BRANCH                                                                      PLAINTIFF

v.                                                                           No. 4:19CV45-MPM-RP

ATTALA COUNTY BOARD
OF SUPERVISORS, ET AL.                                                                 DEFENDANTS

                                    MEMORANDUM OPINION

         This matter comes before the court on the pro se prisoner complaint of William Austin

Branch, who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes

of the Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed

this suit. The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal

cause of action against “[e]very person” who under color of state authority causes the “deprivation of

any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The

plaintiff alleges that the defendants used excessive force against him and failed to provide him with

adequate medical care. For the reasons set forth below, the instant case will be dismissed as untimely

filed.

                                          Factual Allegations

         In April of 2009, several of the defendants assaulted and seriously injured William Austin

Branch during his arrest. The defendants refused to provide him with medical care after injuring him.

Branch submitted sick call requests for a variety of medical problems upon entering Mississippi

Department of Corrections custody in 2010, but the treatment he received was not adequate. He

submitted sick call requests regarding his knee in 2014, and he requested treatment for his back, groin,

and a broken hand in 2015. He received naproxen to treat his back and groin, but received no

treatment for his hand.
                                        Statute of Limitations

        A federal court borrows the forum state’s general or residual personal injury limitations

period. Owens v. Okure, 488 U.S. 235, 249 (1989); Gartrell v. Gaylor, 981 F.2d 254 (5th Cir. 1993).

In Mississippi, that statute is MISS. CODE ANN. § 15-1-49, which allows a litigant only three years to

file such an action, and the statute begins to run “at the moment the plaintiff becomes aware he has

suffered an injury or has sufficient information to know he has been injured.” Russel v. Board of

Trustees of Firemen, etc., 968 F.2d 489 (5th Cir. 1992), cert. denied, 113 S. Ct. 1266 (1993) (citations

omitted). Generally, an affirmative defense must be pled, and not raised by the court sua sponte.

A court may, however, do so when all of the relevant facts are contained in the record before the

court and are uncontested. Mowbray v. Cameron County, Texas, 274 F.2d 269 (5th Cir. 2001).

In that situation, “we may not ignore their legal effect, nor may we decline to consider the

application of controlling rules of law to dispositive facts, simply because neither party has seen

fit to invite our attention by technically correct and exact pleadings.” Am. Furniture Co. v. Int'l

Accommodations Supply, 721 F.2d 478, 482 (5th Cir. Unit A Mar.1981). In the present case, the

facts are uncontested and the legal outcome unambiguous.

        The plaintiff signed his complaint on March 12, 2019; as such, any incidents occurring

prior to March 12, 2016, fall outside the § 1983 limitations period. The incidents about which

the plaintiff complains occurred between 2009 and 2015 – and clearly lie outside the three-year

statute of limitations. As such, the instant case will be dismissed as untimely filed.

        SO ORDERED, this, the 19th day of September, 2019.



                                                /s/ MICHAEL P. MILLS
                                                UNITED STATES DISTRICT JUDGE
                                                NORTHERN DISTRICT OF MISSISSIPPI

                                                      -2-
